internal_revenue_service index numbers number release date department of the treasury washington dc person to contact telephone number refer reply to cc dom corp - plr-112023-99 date date re parent intermediate intermediate holding acquiring target target sub a b this is in response to a letter dated date and various supplemental submissions in which you requested rulings on behalf of parent holding acquiring and target with respect to a proposed transaction the information submitted is summarized below parent is a publicly traded corporation and the common parent of an affiliated_group that files a consolidated federal_income_tax return using the accrual_method parent owns all of the issued and outstanding_stock of intermediate intermediate owns all of the issued and outstanding_stock of intermediate intermediate in turn owns all of the issued and outstanding_stock of holding holding owns all of the outstanding_stock of acquiring and plr-112023-99 target acquiring and target are stock life_insurance_companies subject_to taxation under part i of subchapter_l of the internal_revenue_code the code intermediate intermediate holding and acquiring join in the filing of the parent group’s consolidated federal_income_tax return because target is a life_insurance_company that has not been affiliated with the parent group for the five-year period required by sec_1504 of the code it does not join in the filing of the parent group’s consolidated federal_income_tax return target owns all of the stock of target sub an insurance_company subject_to taxation under part ii of subchapter_l of the code in order to consolidate the insurance businesses of acquiring and target within a single company and to isolate the value of target's charter and insurance licenses for resale to an unrelated purchaser parent proposes the following transaction target will transfer substantially_all its assets the transferred assets to acquiring pursuant to a plan_of_reorganization a reinsurance agreement and an assignment agreement described below specifically target will transfer all of target’s assets except its charter state insurance licenses and those assets required under state law to satisfy minimum capital requirements collectively the retained assets to acquiring in constructive exchange for acquiring stock and the assumption by acquiring of target’s liabilities the assets transferred to acquiring will constitute substantially_all of target’s assets held by target immediately prior to the proposed transaction target and acquiring will file the statement described in sec_1_381_b_-1 of the income_tax regulations the regulations under that statement the effective date of the reinsurance agreement and the assignment agreement in which substantially_all of the target assets are transferred to acquiring is the date of transfer of the reorganization for purposes of sec_381 of the code the reinsurance agreement will contain terms specifying that it is unlimited in duration and may not be unilaterally canceled by either party further target will retain no right to and will not recapture any of the insurance_business ceded to acquiring the reinsurance agreement will provide for the transfer of target’s insurance_business consisting of both the assets and the liabilities to acquiring under the reinsurance agreement the transfer of target’s insurance policies and liabilities relating thereto will be accomplished through either assumption_reinsurance where practicable or coinsurance where assumption_reinsurance is not practicable it is anticipated that approximately a of target’s policies measured by insurance reserves will be transferred to acquiring through the assumption_reinsurance provisions of the reinsurance agreement and the remaining b will be transferred to acquiring through the coinsurance provisions pursuant to the assumption_reinsurance provisions of the reinsurance agreement acquiring will assume from target all of the liabilities arising under the insurance policies issued or reinsured by target that are subject_to transfer by assumption_reinsurance for all purposes acquiring will become the issuer of those policies and will be entitled to all future premiums and any other income arising with respect to them target will transfer all of its assets held in connection with its liabilities arising under those policies including its insurance reserves maintained with respect to them those assets will have a fair_market_value approximately equal to the insurance liabilities ie reserves assumed by acquiring pursuant to the assumption_reinsurance provisions where a policy is transferred through assumption_reinsurance a novation of the insurance_contract between the transferor target and the policyholder occurs and the transferee acquiring replaces the transferor target as the insurer plr-112023-99 under the policy thus acquiring will succeed to of target’s liabilities under the policies transferred through assumption_reinsurance pursuant to the coinsurance provisions of the reinsurance agreement target will assume by this contract all of target’s liabilities arising under the remaining insurance policies issued or reinsured by target with respect to these insurance policies acquiring will acquire the assets in relation to the reserves with respect to the policies and establish such reserves and the right to all future premiums and any other income or loss with respect to such policies the assets transferred to acquiring will have a fair_market_value approximately equal to the insurance liabilities ie the reserves assumed by acquiring through these coinsurance provisions correspondingly acquiring will be liable for of the obligations under those policies although the coinsurance provisions of the reinsurance agreement cannot result in a novation of target’s liabilities thereunder target will effectively become liable under those policies only if acquiring fails to satisfy its obligations with respect to the coinsured policies acquiring will establish appropriate reserves with respect to both assumptively reinsured policies and coinsured policies acquiring will fully take over target’s insurance_business acquiring will also fully assume the administration of all of the insurance policies whether transferred through the assumption_reinsurance provisions or the coinsurance provisions including the billing and collection of premiums on existing policies and the payment defense and settlement of policy claims thus pursuant to the reinsurance agreement acquiring will in effect replace target as the insurer of the assumptively reinsured and the coinsured policies the assignment agreement will provide for target’s transfer to acquiring of all assets and liabilities of target other than i those assets and liabilities transferred to acquiring pursuant to the reinsurance agreement and ii the retained assets thus for example the stock of target sub will be transferred to acquiring pursuant to the assignment agreement together the reinsurance agreement and the assignment agreement are designed to transfer all of target’s assets other than the retained assets to acquiring and for acquiring’s assumption of all of target’s liabilities pursuant to the plan acquiring will constructively convey acquiring stock to target and target will constructively distribute such stock to holding as soon as practicable but in no event later than twelve months following the effective date of the reinsurance agreement and the assignment agreement holding will either sell the stock of target to an unrelated purchaser a purchaser in a transaction for which a sec_338 election will be made or ii liquidate and dissolve target under state law the following representations have been made in connection with the proposed transaction thus acquiring will be obligated to issue policies or certificates to be issued under group policies that were applied for and approved by target but not yet issued to the applicant prior to the effective date of the reinsurance agreement plr-112023-99 the fair_market_value of the acquiring stock and other consideration constructively received by holding will be approximately equal to the fair_market_value of the target stock deemed surrendered in the exchange there is no plan or intention by holding to sell exchange or otherwise dispose_of a number of shares of acquiring stock constructively received in the transaction that would reduce its ownership of acquiring stock to a number of shares having a value as of the date of the transaction of less than percent of the value of all of the formerly outstanding_stock of target as of the same date moreover shares of target stock and shares of acquiring stock held by holding and otherwise sold redeemed or disposed of prior or subsequent to the transaction will be considered in making this representation acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts used by target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction after the transaction holding will be in control of acquiring within the meaning of sec_368 of the code acquiring has no plan or intention to reacquire any of its stock issued in the transaction acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business the liabilities of target assumed by acquiring and the liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business and are associated with the assets transferred following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business at the time of the transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect holding’s acquisition or retention of control of acquiring as defined in sec_368 of the code acquiring target and holding will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv of the code plr-112023-99 the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code target will retain its corporate charter insurance licenses and those assets necessary to satisfy state law minimum capital requirements to maintain corporate existence for purposes of the representation that acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction the retained assets will be included as assets of target held immediately prior to the transaction the sole purpose for having target maintain its corporate existence under state law is to isolate target’s charter for resale to an unrelated purchaser for purposes of this representation an unrelated purchaser is a purchaser that did not own actually or constructively pursuant to sec_318 of the code as modified by sec_304 any stock of target prior to the reorganization or does not own actually or constructively pursuant to sec_318 as modified by sec_304 any stock of acquiring subsequent to the reorganization to the extent reasonably practicable target will transfer its insurance_business to acquiring via assumption_reinsurance to the extent target’s insurance_business cannot reasonably be transferred to acquiring via assumption_reinsurance the transfer will occur through a coinsurance agreement the reinsurance agreement will contain terms specifying that it is unlimited in duration and may not be unilaterally canceled by either party the assumption_reinsurance and coinsurance transfer combined will effect a transfer from target to acquiring of all of target’s existing insurance_business as of the date of the transfer target will retain no right to and will not recapture any of the insurance_business ceded to acquiring immediately after the reinsurance transfer acquiring will in fact be solely responsible for any of the liabilities of target on all insurance contracts and annuities issued by or reinsured by target as of the date of the transfer following the transfer of target’s insurance_business to acquiring target will not plr-112023-99 issue any new business until after the sale of the target stock to a purchaser following the transfer of target’s insurance_business to acquiring neither target nor acquiring will modify the terms of the reinsurance agreement except as required by regulatory authority or by law pursuant to sec_1_381_b_-1 target and acquiring will file the statement described in sec_1_381_b_-1 providing that the date of transfer for purposes of sec_381 and sec_381 shall be the date on which the reinsurance agreement and the assignment agreement are effective and target thereby transfers the transferred assets to acquiring if holding sells the stock of target to a purchaser the purchase of target stock will be a qualified_stock_purchase as defined in sec_338 of the code if holding sells the stock of target to a purchaser holding and the purchaser will make a joint election under sec_338 of the code by the 15th day of the 9th month beginning after the month in which the purchase occurs if target is dissolved then in accordance with the plan or reorganization the minimum capital will be received by target’s shareholders in a distribution to which sec_356 and sec_361 of the code apply or received by acquiring in a transfer to which sec_361 applies sec_381 provides that if a corporation acquires the assets of another corporation in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corporations applies the acquiring_corporation succeeds to and takes into account as of the close of the date of transfer the items of the transferor_corporation described in sec_381 subject_to the conditions and limitation specified in sec_381 and c this treatment is allowed only if the transfer is made in connection with a reorganization described in inter alia sec_368 sec_381 provides that if the acquiring_corporation is an insurance_company taxable under subchapter_l it must take into account those items of the transferor_corporation required to be taken into account for purposes of subchapter_l to the extent proper to carry out the purposes of sec_381 and subchapter_l and under such regulations as may be prescribed by the secretary sec_1_381_c_22_-1 of the regulations requires the acquiring_corporation to take into account the reserves described in former sec_810 now sec_807 transferred to it as of the close of the date of transfer in accordance with the provisions of sec_381 and the regulations thereunder sec_1_381_c_22_-1 of the regulations provides in part that if a transferor_corporation that is a life_insurance_company is acquired by a corporation which is a stock_life_insurance_company in a transaction to which sec_381 applies the acquiring_corporation shall take into account as of the close of the date of transfer by the transferor_corporation the dollar balances in the shareholders surplus account the policyholders surplus account and other accounts the dollar balance in the policyholders surplus account shall reflect the amount if plr-112023-99 any treated as a subtraction from such account by reason of the application of the limitation provided under former sec_815 immediately prior to the close of the date of transfer sec_807 lists certain items any decrease or increase between the operating and closing balances of which pursuant to sec_807 or b must be taken into account as gross_income under sec_803 or as a deduction under sec_805 respectively sec_801 imposes a tax on life_insurance_company_taxable_income sec_801 provides that sec_815 governs the taxation of distributions to shareholders from a pre-1984 policyholders surplus account under sec_815 the amount of any direct or indirect distribution from an existing policyholders surplus account during a taxable_year is added to life_insurance_company_taxable_income for that year for purposes of the tax imposed by sec_801 if the life_insurance company’s taxable_income is less than zero the company still must pay the tax imposed by sec_801 on the amount of any direct or indirect distribution from an existing policyholders surplus account for these purposes an indirect distribution does not include any bona_fide loan with arms-length terms and conditions sec_815 defines the term existing policyholders surplus account as any policyholders surplus account that has a balance as of the close of date sec_815 directs each stock_life_insurance_company that has an existing policyholders surplus account to continue the account and forbids any additions to the account for any taxable_year beginning after date sec_815 directs each stock_life_insurance_company that has an existing policyholders surplus account to continue its shareholders surplus account sec_815 provides that any distribution to shareholders should be treated as made - - first out of the shareholders surplus account to the extent thereof then out of the policyholders surplus account to the extent thereof and finally out of other accounts sec_815 applies sec_815 e f and g as in effect before the enactment of the tax_reform_act_of_1984 to any existing policyholders surplus account except to the extent inconsistent with the provisions of part i of subchapter_l at that time sec_815 with certain exceptions not pertinent here defined the term distribution as any distribution_in_redemption_of_stock or in partial or complete_liquidation of the corporation sec_815 which governed the termination of life_insurance_company status excluded transactions to which sec_381 applies from the general_rule of including the remaining balance of the policyholders surplus account in income in the company’s last taxable_year as a life_insurance_company in lieu of identifying the categories of expenses that must be capitalized sec_848 of the code requires that a company capitalize so much of the general_deductions for the taxable_year as do not exceed specified percentages of net_premiums with respect to three different types of insurance contracts specified insurance contracts described in sec_848 sec_848 of the code provides that with respect to each category of specified insurance contracts net_premiums equal the excess if any of the gross_amount_of_premiums_and_other_consideration for the contracts over the sum of return_premiums and premiums incurred for the reinsurance of the contracts plr-112023-99 based solely on the information submitted and the representations set forth above and provided that the reinsurance agreement is of unlimited duration and may not be unilaterally canceled by either target or acquiring and target will retain no right to and will not recapture any of the insurance_business ceded to acquiring it is held as follows for federal_income_tax purposes acquiring will be treated as having issued stock to target in exchange for substantially_all of target’s assets and such stock will be treated as having been transferred by target to holding in exchange for target stock revrul_70_240 1970_1_cb_81 the transfer by target to acquiring of substantially_all of its assets in constructive exchange for common_stock of acquiring and the assumption by acquiring of the liabilities of target will constitute a reorganization within the meaning of sec_368 of the code for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target target and acquiring will each be a_party_to_a_reorganization within the meaning of sec_368 of the code if the stock of target is sold to a purchaser pursuant to a sec_338 election within twelve months following the effective date of the reinsurance agreement and the assignment agreement as described above then to satisfy the distribution requirement of sec_354 the proceeds of the deemed asset sale will be deemed distributed to holding no gain_or_loss will be recognized to target on the constructive distribution of acquiring stock in exchange for the stock of target or on the deemed_distribution of the proceeds of the sale of target stock pursuant to a sec_338 election as described above however if instead of selling the stock of target to a purchaser holding causes target to liquidate target will recognize gain on the distribution of the retained assets sec_361 and no gain_or_loss will be recognized by target upon the transfer of its assets to acquiring in constructive exchange for acquiring stock and the assumption by acquiring of the liabilities of target sec_361 and sec_357 acquiring will recognize no gain_or_loss upon its receipt from target of the transferred assets in constructive exchange for acquiring stock sec_1032 acquiring’s basis in each asset of target will be the same as the basis of the asset in the hands of target immediately before its transfer sec_362 acquiring’s holding_period in each asset received from target will include the holding_period of that asset in the hands of target immediately before its transfer sec_1223 acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the date of transfer sec_381 sec_1_381_c_2_-1 and sec_1_381_b_-1 any deficit in earnings_and_profits of target will be used only to offset earnings_and_profits accumulated after the date of transfer plr-112023-99 gain if any realized by holding which will receive either the proceeds of the deemed asset sale pursuant to sec_338 or the retained assets in exchange for target stock in addition to its constructive receipt of acquiring stock will be recognized but not in excess of the amount of the sum of such proceeds or of the fair_market_value of the retained assets sec_356 if the exchange has the effect of the distribution of a dividend determined with the application of sec_318 then the amount of the gain recognized that is not in excess of the shareholder’s ratable share of undistributed_earnings and profits will be treated as a dividend sec_356 the determination of whether the exchange has the effect of the distribution of a dividend will be made in accordance with the principles set forth in 489_us_726 no loss will be recognized on the exchange sec_356 the basis of the shares of acquiring common_stock held by holding after the transaction will be increased by an amount equal to the basis of the target stock treated as surrendered decreased by either the sum of the proceeds of the deemed asset sale pursuant to sec_338 or the fair_market_value of the retained assets and increased by the amount if any that is treated as a dividend and by the amount of gain recognized by holding if any that is not treated as a dividend sec_358 holding’s basis in the retained assets received from target in the distribution if target is liquidated will be their fair_market_value on the date of such exchange sec_358 of the code and sec_1_358-1 of the regulations the transactions pursuant to the reorganization shall result in a subtraction as of the date of transfer of the transferred assets to acquiring out of target’s shareholders surplus account policyholders surplus account or any other accounts as the case may be limited to an amount equal to the sum of i the fair_market_value of the retained assets see revrul_95_19 c b ii the fair_market_value of other items if any directly or indirectly distributed to shareholders iii the amount by which target’s tax under sec_55 and sec_801 is increased by reason of sec_815 see also sec_815 last sentence and sec_1_815-4 of the regulations and iv any amount treated as a subtraction under prior_law sec_815 see sec_815 in accordance with sec_381 subject_to the conditions and limitations specified in sec_381 and c acquiring will succeed to and take into account the items and tax_attributes of target described in sec_381 and sec_1 c of the regulations inter alia the dollar balances in the shareholders surplus account policyholders surplus account and any other accounts of target as of the close of the date of transfer adjusted as described in ruling above subject_to the tax limitation of prior_law sec_815 for the first taxable_year ending after the date of transfer pursuant to the plan acquiring will include in its reserves as of the beginning of such year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 which target held immediately before the transfer and acquiring will not take into premium income under sec_803 any amount with respect to target’s assets transferred to acquiring for the taxable_year ending on the close of the date of transfer pursuant to the plan target will include in its reserves as of the close of such year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 which target held immediately before plr-112023-99 the transfer and target will not be entitled to a deduction under sec_803 or sec_805 for transferring assets to acquiring as consideration for the assumption by acquiring of liabilities under target’s insurance and annuity_contracts for the first taxable_year beginning after the close of the date of transfer target will not include in its reserves as of the beginning of such year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that target held immediately prior to the transfer pursuant to sec_381 and sec_381 acquiring will succeed to any capitalized balances of specified_policy_acquisition_expenses within the meaning of sec_848 or any excess negative excess capitalization amounts as defined in sec_1_848-2 as determined by target as of the date of transfer sec_848 acquiring will not include in net_premiums under sec_848 any amount with respect to target’s assets transferred to acquiring in consideration of the assumption by acquiring of liabilities under target’s specified insurance contracts within the meaning of sec_848 sec_848 pursuant to sec_807 acquiring will succeed to the balance of any sec_807 adjustments remaining as of the date of transfer and amortization of any remaining sec_807 adjustments will commence on the first taxable_year of acquiring beginning after the date of transfer the assumption by acquiring of liabilities under insurance contracts issued by target on or before the date of the reinsurance agreement pursuant to the assumption_reinsurance terms of the reinsurance agreement will not be treated as the issuance of new contracts for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_7702 and sec_7702a provided the terms and conditions of the contracts remain the same the entering into by target and acquiring of the coinsurance agreement provisions of the reinsurance agreement will not be treated as the issuance of new contracts for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_7702 and sec_7702a because coinsurance will not alter the contractual relationship between the policyholders and target if holding sells the stock of target to a purchaser for purposes of making a joint election under sec_338 with respect to such sale holding will be a selling affiliate within the meaning of sec_1_338_h_10_-1 and d ii if holding sells the stock of target to a purchaser holding and purchaser may make a joint election under sec_338 to treat the sale of the target stock as if target sold all of its remaining assets in a single transaction and immediately liquidated if instead of selling the stock of target to a purchaser holding causes target to liquidate target’s distribution of the retained assets will not be treated as a direct or indirect distribution out of target’s shareholders surplus accounts policyholders surplus account or other accounts within the meaning of sec_815 to the extent those accounts were already reduced under ruling see generally revrul_95_19 supra last sentence the above ruling is predicated on target’s either a being sold to a purchaser pursuant plr-112023-99 to a joint sec_338 election within twelve months following the effective date of the reinsurance agreement and the assignment agreement or b being liquidated within that period no opinion is expressed as to the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by lewis k brickates assistant to the chief branch
